Appellant has filed an interesting and exhaustive motion for rehearing, reviewing many authorities. We have examined them with care. The suggestion is ventured in the motion that the effect of our former opinion is to extend the rule relative to the admission and use of evidence of other offenses. Such was not the purpose of the opinion, and we attempted to set out the reasons why, in our judgment, the evidence complained of was usable under the peculiar facts of this particular case. It was properly admitted in the first instance upon the ground stated in the third paragraph of the opinion, and after election by the State was unable, we think, for the limited purpose stated by the court in his charge in view of the defensive evidence offered.
All the matters urged in the motion had our careful consideration upon the original submission. The record is voluminous both upon the facts and from the number of bills of exception. It may be by reason thereof we have become confused in applying the principles of law arising, but we do not think so, and after reviewing the record in the light of the motion for rehearing, the views expressed heretofore are adhered to.
The motion is overruled.
Overruled.